Citation Nr: 0726137	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II (DM), as a result of exposure to the herbicide Agent 
Orange.

2.  Entitlement to service connection for a skin condition, 
as a result of exposure to the herbicide Agent Orange.

3.  Entitlement to service connection for sarcoid arthritis 
(claimed as a disability of the bones and muscles), as a 
result of exposure to the herbicide Agent Orange.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  Available service personnel records further 
reflect that the veteran had service in 1979, and the veteran 
has averred he served in the Reserves.  This service has not 
been verified, and the National Personnel Records Center 
(NPRC) has indicated that he served no active duty for 
training (ACTDTRA).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In August 2004 the Board remanded this matter for additional 
development.  Such has been accomplished and this case is now 
returned to the Board for further consideration.  The Board 
also referred claims of service connection for extreme mental 
anguish, anxiety, and nightmares, shortness of breath, 
constant stinging in the chest, respiratory cancers, 
Hodgkin's disease, and high blood pressure to the RO for 
appropriate action.  Such matters remain pending and are 
again referred to the RO for appropriate action.  

This case is returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.

2.  There is no evidence to confirm that the veteran was 
exposed to herbicides during active duty.  

3.  Diabetes mellitus was not shown during active service or 
during the initial post-service year and competent medical 
evidence of record does not relate diabetes mellitus to 
active service.

4.  A skin disorder diagnosed as lichen nitidus was not shown 
during active service and competent medical evidence of 
record does not relate diabetes mellitus to active service.

5.  Sarcoid arthritis was not shown during active service or 
during the initial post-service year and competent medical 
evidence of record does not relate arthritis to active 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Sarcoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in August 2001.  A duty to assist letter was issued 
in December 2001 prior to the May 2002 rating decision that 
denied this claim.  Additional duty to assist letters were 
issued in August 2002, August 2004 and in June 2005.  The 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Attempts were made to verify the veteran's exposure to Agent 
Orange, which could not be confirmed through official 
channels.  Furthermore, VA and private medical records were 
obtained and associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examinations of January 2007 were based on 
examination of the veteran and review of the record in the 
claims files.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  However, since service connection is being 
denied for these claims, the failure to send such a letter is 
harmless error.  For the above reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

II. Service connection

The veteran contends that he is entitled to service 
connection for diabetes mellitus, a skin disorder and 
arthritis, to include as secondary to herbicide exposure.  He 
alleges he had such exposure to herbicides while serving in 
Panama during the Vietnam War and from active duty for 
training in 1979 in Fort Drum, New York.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) (2006) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Diabetes mellitus and arthritis are chronic 
diseases where service connection would be presumed if the 
disease manifests itself to a certain degree of disability 
within one year of the veteran's release from active duty.  
38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307. 3.309 
(2006).

Under 38 U.S.C.A. § 1116, it provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (i.e. Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases. Included on this list are 
diabetes mellitus, type II and chloracne.

For this veteran to qualify under 38 U.S.C.A. § 1116, there 
must be evidence that he went ashore in Vietnam during his 
time in service.  In this case, the veteran does not contend 
that he ever served in Vietnam during the periods in 
question.  Instead he bases his argument of herbicide 
exposure on his service in Panama during the Vietnam War, 
where he said chemical tests took place that included 
herbicide agents.  He also alleges additional Agent Orange 
exposure in Fort Drum, New York during active duty for 
training in 1979 while on reserve status.  

The June 1967 entrance examination revealed his physical 
examination to be normal skin, musculoskeletal and endocrine, 
with the only significant findings of burn scars on the back 
of both hands and a scar of the right eyebrow, measuring 1 
inch.  The accompanying report of medical history revealed 
him to deny swollen/painful joints, sugar in his urine, 
frequent urination, boils or skin diseases.  

Service medical records reflect that the veteran was seen in 
February 1967 for complaints of a sore, swollen right foot.  
In October 1967 he complained of weakness of his left wrist 
treated with an ace wrap and limited duty.  In June 1968 he 
injured his right ankle again treated with an ace wrap.  Also 
in June 1968 he was seen for complaints of arthritis in his 
knees and ankles and was again prescribed an ace wrap.  His 
November 1968 separation examination revealed normal skin, 
musculoskeletal and endocrine, with the only significant 
findings of circular old scars on the right and left legs.  
The accompanying report of medical history revealed him to 
deny swollen/painful joints, sugar in his urine, frequent 
urination, boils or skin diseases.  

Service medical records and personnel records confirm that 
the veteran served in the Panama Canal Zone from March 1967 
to December 1969.  

A March 1979 training certificate issued by the 1031st USAR 
training school in West Hartford, Connecticut says the 
veteran completed 126 hours of POI for MOS 11B.  

VA examinations from August 1991 addressed right eye problems 
and sarcoidosis without findings pertinent to his claim 
except that on physical examination bilateral forearm papules 
were noted as well as below the umbilicus.  There was no skin 
diagnosis made however.  
 
VA treatment records from the early 1990's showed treatment 
for sarcoidosis and associated problems including pulmonary 
problems and right eye pathology with surgery to treat a 
right eye cataract in December 1992.  Treatment for the 
sarcoidosis was noted to include Prednisone.  In April 1993 
his Prednisone was increased and indications were to check 
glucose with the increased dose.  In December 1993 he was 
having bone pain and questions were raised as to whether it 
would be advisable to taper off the Prednisone as the dosage 
he was on might cause osteoporosis by itself in addition to 
the side effect of sarcoid on bone.  Another December 1993 
record addressing sarcoid symptoms noted the veteran's 
complaints of bone pain was especially in his knees and that 
he had a right wrist fracture recently.    

A February 1996 letter from a VA doctor said that the veteran 
received pulmonary care at the VA until April 1994, and had 
sarcoidosis with iritis and a chronic right upper lobe 
infiltration.  Also consistent with this diagnosis were 
chronic nodular lesions predominantly on his upper 
extremities.  The veteran said these papules have been 
present since service.  

A February 1996 letter from a private doctor stated that the 
veteran was recently hospitalized and had a history of 
sarcoidosis.  He was being followed by the VA and was taking 
Prednisone.  He was recently hospitalized for complications 
of an ulcer and was noted at the time to have early diabetic 
ketoacidosis and elevated blood sugars.  

VA treatment records from 1996 through 1997 showed continued 
treatment for sarcoidosis and right eye and pulmonary 
problems from it.  An April 1996 bone scan of the cervical 
spine showed several areas of high signal in the lower 
cervical and thoracic spine viewed as compatible with 
metastatic disease.  No pedicle destruction or vertebral body 
destruction was seen in abnormal areas.  A February 1997 
treatment note indicated that a bone scan was to be done to 
rule out sarcoid arthritis.  

Lay evidence submitted by the veteran included a copy of a VA 
Agent Orange review report volume 17, number 3 dated in July 
2001 which stated that in response to an inquiry from a 
Congressman Evans regarding the Agent Orange registry 
examination eligible for veterans exposed to Agent Orange at 
Fort Drum New York.  The Secretary of the VA expressed his 
belief that it was feasible to include Fort Drum veterans in 
the registry.  The Secretary noted that current VA 
regulations provided that whenever it can be established that 
a veteran was exposed to certain herbicide agents in service, 
whether Fort Drum or elsewhere, that the veteran qualifies 
for service connection for any disease recognized by the VA 
as presumptive to Agent Orange exposure.  

Other additional lay evidence submitted by the veteran are 
articles from various sources stating that Agent Orange was 
tested in Panama during the Vietnam War, from the 1960's and 
1970's.  He also submitted a copy of an online article 
discussing various systemic complaints said to be due to 
Agent Orange and claimed that he had a number of these 
complaints.  

VA treatment records from 2001 continued to address treatment 
for sarcoidosis, but also addressed skin and joint problems.  
In May 2001 he was seen for a history of sarcoidosis and 
chronic Prednisone use, with new complaints of neck pain for 
which he saw a chiropractor with X-rays said to show "disc 
disease."  Also in May 2001 a regular appointment for lichen 
nitidus revealed the condition unchanged from October 2000.  
He still complained of a diffuse rash with itching and 
occasional erythema.  Physical examination showed small pin 
sized papules globally on his body.  The assessment was 
lichen nitidus.  In August 2001 dermatology note he was noted 
to have lichen nitidus and still had severe itching and 
physical examination findings of diffuse nonerythematous 
small papules on the arms.  He was assessed with lichen 
nitidus by biopsy.  

Also in August 2001 a rheumatology follow up noted the 
veteran to complain of pain mainly in the cervical spine, 
right wrist and right knee.  On physical examination he had 
some pain on examination of the cervical spine and the right 
knee was essentially normal except for increased prominence 
of the tibial tuberosity.  The impression was degenerative 
joint disease of the cervical spine and minimal, if any 
sarcoid arthropathy.  X-rays from August 2001 showed 
degenerative disc disease in the cervical spine.  In 
September 2001 he was seen for 8 month follow up of sarcoid 
arthritis.  Pertinent complaints included pain in his feet 
with no other joints bothering him much.  He saw a 
chiropractor for his neck.  Physical examination showed 
decreased motions in the shoulders and mild pain on motion of 
the neck, elbows and wrists.  His right knee had a prominent 
tibial plateau and there was mild swelling in the right 
ankle.  The assessment was history of sarcoidosis and 
presumed sarcoid arthritis.  An October 2001 checkup for 
history of noninsulin dependent diabetes and sarcoidosis 
noted the skin to have multiple maculas without erythema, 
discharge or skin openings.  Musculoskeletally he had full 
range of motion and no pain on palpation.  The pertinent 
diagnoses were history of arthritis, noninsulin diabetes 
mellitus.  

Private treatment records from October 2001 to November 2001 
document treatment and follow up for diabetes.  A November 
2001 private treatment record reflects that the veteran was 
followed up for noninsulin dependent diabetes, uncontrolled.  
The veteran stated the diabetes was controlled prior to 
increasing prednisone which the VA ophthalmology clinic had 
done.  

An April 2002 response from the National Personnel Records 
Center (NPRC) indicated that there was no record of exposure 
to herbicides.  

A March 2004 State Department response to a Freedom of 
Information Act (FOIA) request includes some unclassified 
documents pertaining to chemical agents and unexploded 
ordnances in the Panama Canal Zone.  A creation of export 
processing zone at Fort Davis was also noted.  Documents were 
noted to discuss problems with hazardous materials and plans 
to deal with clean up and legal issues regarding the 
contamination.  There was some mention of concerns that Agent 
Orange may be present at Suberania Park on the Canal's east 
bank, but without presenting actual evidence.  These 
documents failed to establish that Agent Orange was there 
during the veteran's service.  

Documents provided by the Department of Defense in June 2004 
in response to a FOIA request confirm that chemical and 
biological agents were tested in Panama both prior to and 
during the time the veteran served in the Canal Zone.  These 
included biological agents and Sarin nerve gas agents between 
February and March 1963, biological agents tested from 
February 1964 to May 1966, Sarin nerve gas tested from April 
to May 1967, and riot control agents (tear gas) testing in 
1966 and from September 1967 to January 1968.  Such tests 
took place in the Panama Canal Zone as well as other areas 
where the veteran did not serve.  None of the records reflect 
that herbicides were tested.  

An August 2004 NPRC response to an inquiry reflects pertinent 
documents were furnished and that the record fails to 
indicate ACTDTRA and there were no additional service medical 
records on file.  Another August 2004 NPRC response to an 
inquiry reflects that there were no records of exposure to 
herbicides for this veteran.  

A March 2005 letter from the Department of the Army and Air 
Force Joint Forces Headquarters of the Mississippi National 
Guard reveals that they were unable to locate files on the 
veteran.  

A September 2005 letter from the NPRC reflects that the 
original medical record needed to answer the inquiry was not 
in their files, as it has been loaned to the VA.  

A November 2006 NPRC letter stated that it was returning the 
VA's request for information without further action, saying 
that the veteran has requested that the NPRC stop honoring 
requests directly from the VA RO and medical centers.  
According to procedures established by the VA, all requests 
for service medical records and service personnel records 
should go through PIES or if not available, through the 
appropriate RO.  

The report of a January 2007 VA examination noted that the 
veteran was claiming service connection for diabetes, a skin 
condition and sarcoid arthritis.  Skin problems were to be 
addressed in a separate examination.  The veteran said he was 
diagnosed with diabetes in the early 1990's.  He said he was 
in a diabetic coma and was hospitalized.  He has been on oral 
medication since then.  The examiner listed the medications 
the veteran was currently taking.  The veteran was unaware of 
any side effects from the medications he was now on.  He said 
his diabetes has been fairly well controlled and has not 
required any additional hospitalizations for complications of 
diabetes such as ketoacidosis, hyperglycemia or hypoglycemia.  
He did have some hypoglycemic reactions but could not recall 
when the last one was.  The examiner discussed the veteran's 
current diet and weight fluctuations in detail.  He was noted 
to have a diagnosis of sarcoid uveitis but no history of 
diabetic retinopathy.  He was also said to have a history of 
hypertension dating to the 1970's.  He also complained of 
numbness in both legs and a history of treatment for 
neuropathy.  He also had frequent urination and erectile 
dysfunction.  He was being followed by the VA clinic and 
rheumatoid clinic for sarcoid arthritis.  The last visit to 
the clinic in August 2006 revealed complaints of arthralgia 
although X-rays of his knees at that time were normal.  He 
also complained of joint pain in the shoulders, elbows, 
hands, wrists, fingers, knees, hips and feet bilaterally.  
Examination at the time of this VA examination showed no 
active synovitis, swelling or discomfort on palpation in this 
area or in any joints.  There was no evidence of muscle 
abnormality.  He was hospitalized in 1996 and may have had 
early ketoacidosis at that time, as per claims file.  He has 
had no subsequent diagnosis of ketacidosis or hypoglycemia.  

Physical examination revealed pertinent findings of no 
peripheral edema noted in the extremities, with the feet in 
good repair without ulcerations.  He had good capillary flow.  
His joints and back examination were noted as above.  
Neurological examination revealed intact cranial nerves and 
normal motor strength.  He did walk with a cane in the left 
hand and complained of back pain when walking.  His gait was 
otherwise normal.  He had decreased pinprick sensation from 
the toes to midfoot bilaterally.  Sensation was intact on the 
bottom of both feet.  Vibratory sense was intact bilaterally.  
His reflexes were 1+ and symmetrical in the upper and lower 
extremities.  The diagnosis was type 2 diabetes, essential 
hypertension and sarcoidosis.  

The examiner remarked that the veteran had an established 
diagnosis of Type 2 diabetes.  This seemed fairly well 
controlled based on this examination.  Regarding etiology, 
the veteran gave a history of being in service during the 
Vietnam War, but was not actually in Vietnam.  He said he 
trained soldiers in Panama and was exposed to Agent Orange at 
this time in 1967 and 1968.  He said he was at Fort Drum on 
active duty in 1979 and thought he had exposure to Agent 
Orange at this time.  The examiner did not have evidence of 
that exposure or any amount of alleged exposure and therefore 
it would require speculation to say that the veteran has 
diabetes secondary to Agent Orange without evidence provided 
of such exposure and the extent of the exposure.  The 
examiner noted that Agent Orange is accepted as a cause of 
Type 2 diabetes.  The veteran however was noted to have been 
started on steroids in the late 1980's by his history prior 
to the onset of the diabetes.  The examiner stated that it 
was certainly likely that the prednisone is a contributing 
factor to the development of his diabetes mellitus.  However 
if he was also exposed to Agent Orange, then this should also 
be considered a contributing factor.  If this exposure was 
confirmed, then it would not be possible to assign a 
percentage of cause to any one of these factors without 
resorting to speculation.  The rest of the discussion of 
diabetes mellitus focused on symptoms and their affects on 
the veterans daily living.  

The veteran was also noted to have a diagnosis of sarcoidosis 
and sarcoid arthritis.  He presently complained of 
arthralgias.  However there were no active findings of 
synovitis and the veteran's sed rate was normal.  The 
complaints of arthritis were nonspecific and it could not be 
related to his sarcoidosis without resorting to speculation.  
As for whether the sarcoid or sarcoid arthritis was related 
to Agent Orange exposure, it has not been established that 
Agent Orange was the cause of his sarcoidosis and this was 
also not supported in his medical literature.  The record did 
not indicate that the veteran was diagnosed with sarcoidosis 
on active duty or during reserve service.  Therefore it 
cannot be stated that the sarcoidosis developed or was 
present during the time of active service.  According to the 
claims file his sarcoid diagnosis was made in 1989 by lymph 
node biopsy.  The claims file was confirmed to have been 
reviewed in this examination.  

The report of a January 2007 VA skin examination included 
review of the claims file.  The veteran reported developing a 
rash over his lower abdomen and on both wrists while on 
active duty in Panama.  He stated that he was exposed to 
Agent Orange at Fort Dunn New York in 1979.  He believed his 
skin condition was a result of such exposure.  He was 
specific about the area of body where the rash occurred.  He 
said that while in the service he went to the infirmary and 
the rash was treated with some prescription salve.  He said 
that the rash never cleared and it spread to cover his waist 
and abdomen.  He described the rash as small single nodules 
that were flat and hypo pigmented.  At times they would fill 
with blood and itch.  He denied any other treatment prior to 
being treated at the VA in 1996.  A biopsy of the rash 
identified it as lichen nitidus.  He was prescribed 
triamcinolone daily and Diphenhydramine every 6 hours as 
needed for itching.  He was also prescribed prednisone for 
long term treatment of sarcoidosis which he thought improved 
his rash.  He reported that the rash improved on his wrists, 
but not completely resolved.  The rash on his abdomen was 
unchanged.  He denied progression or flare-ups but stated it 
was constant.  

On examination there were very small pinpoint papules on both 
wrists and across the lower abdomen.  His papules were hypo 
pigmented, small, flat, diffused and without any erythema, 
inflammation or scaling.  His skin was dry.  There was no 
disfigurement.  No exposed area was affected and only 5 
percent of his body was affected.  The impression was lichen 
nitidus.  On claims file review there was no documentation of 
this skin condition treated during service.  There was 
evidence of enlarged lymph nodes and hidradenitis but these 
conditions have resolved.  The skin condition identified as 
lichen nitidus was not associated with the accepted medical 
condition associated with Agent Orange.  It was not likely 
that the veteran's skin condition is associated with the 
veteran's military career or from Agent Orange exposure.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for diabetes, a skin condition and sarcoid 
arthritis.

Regarding the skin disorder, this has been diagnosed as 
lichen nitidus as discussed above, and is not a disease that 
is presumptive to Agent Orange exposure.  Thus there is no 
need to discuss whether the veteran was exposed to Agent 
Orange in service.  There is no evidence of such disease 
having manifested in service or being caused by any incident 
therein.  The examiner in the January 2007 VA examination 
gave the opinion that it cannot be stated that the 
sarcoidosis developed or was present during the time of 
active service.  According to the claims file review his 
sarcoid diagnosis was made in 1989 by lymph node biopsy.  
This opinion was made following examination of the veteran 
and review of the claims file and is not contradicted by any 
medical evidence in the claims folder.

Regarding the sarcoid arthritis, this also is not a disease 
that is presumptive to Agent Orange exposure and again there 
is no need to discuss whether the veteran was exposed to 
Agent Orange in service.  The bulk of the evidence reflects 
that the veteran has sarcoid arthritis secondary to 
sarcoidosis which is not service-connected.  There is no 
evidence of such disease having manifested in service or 
being caused by any incident therein.  The examiner in the 
January 2007 VA examination gave the opinion that this 
disorder was not likely associated with the veteran's 
military career or from Agent Orange exposure.  This opinion 
was made following examination of the veteran and review of 
the claims file and is not contradicted by any medical 
evidence in the claims folder.

Regarding diabetes, this is a disease that is presumptive to 
herbicide exposure and thus the question of exposure must be 
addressed.  As discussed earlier, the veteran did not serve 
in Vietnam, nor does he allege service in Vietnam.  Thus, 
there is no presumption of exposure to herbicides to 
establish service connection for diabetes mellitus, type II, 
pursuant to 38 U.S.C.A. § 1116.  See VAOGCPREC 27-97 (July 
23, 1997).  Regarding his claimed exposure to Agent Orange 
while in Panama during the Vietnam War or alternately during 
ACTDRA in Fort Drum, New York in 1979, all attempts to 
confirm such exposure as documented above have failed to 
confirm that the veteran was exposed to Agent Orange.    

Nevertheless, the veteran can still establish service 
connection for diabetes mellitus, type II, with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran does not contend, nor does the evidence show, 
that diabetes mellitus had its onset during active service or 
the first post-service year.  The earliest mention of a 
diagnosis for diabetes mellitus is in the February 1996 
letter reflecting that he was noted to have diabetic 
ketoacidosis and elevated blood sugars.  
The diabetes mellitus is shown to be type II.  The veteran's 
active service ended in December 1968.  Therefore, there is 
no evidence that the veteran's diabetes mellitus manifested 
itself during service or within the presumptive one-year 
period following his discharge from service.



There is, however, no record of diabetes or of arthritis 
shown in service or manifestations of such to a compensable 
degree within one year following the veteran's discharge from 
service.  Again, the first showing of diabetes is in 1996, 
which is nearly 30 years following the veteran's discharge 
from service.  No medical professional has attributed the 
diagnosis of diabetes mellitus, type II to service.  Thus, 
there is a lack of competent evidence of a nexus between the 
post-service diagnosis of diabetes mellitus and service.

While the veteran has asserted that his diabetes mellitus, 
type II, skin condition and arthritis were incurred in 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claims for service connection 
for diabetes mellitus, type II, a skin disease and sarcoid 
arthritis and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.




ORDER

Service connection for diabetes mellitus, Type II is denied.

Service connection for a skin condition is denied.

Service connection for sarcoid arthritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


